Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [_] Check the appropriate box: [_] Preliminary Proxy Statement [_] Soliciting Material Under Rule [_] Confidential, For Use of the 14 a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [_] Definitive Additional Materials Foster Wheeler Ltd. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: FOSTER WHEELER LTD. PERRYVILLE CORPORATE PARK CLINTON, NEW JERSEY 08809-4000 To Our Common Shareholders: On January 8, 2008 at 9:00 a.m., we will hold a special general meeting of our common shareholders at our offices, located at Perryville Corporate Park, Clinton, New Jersey. The matters to be voted upon at the meeting are listed in the notice that follows this letter. These matters are described in more detail in the accompanying proxy statement. We urge you to read the entire proxy statement. Part I provides general information about the meeting. Part II describes the proposal to be voted upon at the special general meeting of common shareholders. Part III provides other information about our company. We ask that you please be sure to date, sign and return the enclosed proxy card in the enclosed, postage-paid envelope as promptly as possible, or appoint a proxy to vote your shares by using the telephone or Internet, as described in the attached proxy statement, so that your shares may be represented at the meeting and voted in accordance with your wishes. If you have any questions about the meeting, or if you require assistance, please call Morrow & Co., Inc. at (877) 366-1578 or, for brokers and banks, (203) 658-9400. Important note to holders of fractional shares: If you own common shares and/or fractions of common shares, please date, sign and return all proxy cards to ensure that all of your shares are represented at the special general meeting. If you attend the meeting, you may vote in person, even if you have previously submitted a proxy card. Sincerely, Raymond J. Milchovich Chairman and Chief Executive Officer FOSTER WHEELER LTD. PERRYVILLE CORPORATE PARK CLINTON, NEW JERSEY 08809-4000 NOTICE OF SPECIAL GENERAL MEETING OF COMMON SHAREHOLDERS TO BE HELD JANUARY 8, 2008 A special general meeting of common shareholders of Foster Wheeler Ltd. will be held at the offices of Foster Wheeler Ltd., Perryville Corporate Park, Clinton, New Jersey, on January 8, 2008, at 9:00 a.m. to approve an increase in the authorized share capital of Foster Wheeler Ltd. from US$1,489,054.4785 to US$2,969,075.6285, of which 296,004,230 shares are to be designated as common shares and the remainder are to be designated as preferred shares, provided that the number of preferred shares so designated will not exceed the number of authorized preferred shares at the close of business on the date of the special general meeting (and any amount of share capital that remains undesignated as a result will be designated as additional common shares). The proposed resolution to be adopted by common shareholders for this purpose is set forth in Annex A to the attached proxy statement. All registered holders of Foster Wheeler Ltd. common shares at the close of business on November 19, 2007 are entitled to notice of, and to vote at, the special general meeting and any postponements or adjournments thereof. The attached proxy statement and the accompanying proxy card(s) are being sent to common shareholders on or about December 4, 2007. Admission to the special general meeting of common shareholders will be by ticket only. If you are a registered common shareholder and plan to attend the meeting, please check the appropriate box on the proxy card or, if you appoint a proxy by Internet or telephone, indicate your plans to attend when prompted. In all cases, retain the bottom portion of the proxy card as your admission ticket to the meeting. If you are a shareholder whose common shares are held through an intermediary such as a bank or broker, please follow the instructions in the proxy statement to obtain a ticket. By Order of the Board of Directors PETER J. GANZ Executive Vice President, General Counsel and Secretary November 27, 2007 YOUR VOTE IS IMPORTANT. WHETHER OR NOT YOU EXPECT TO ATTEND THE MEETING, PLEASE PROMPTLY RETURN YOUR SIGNED PROXY IN THE ENCLOSED ENVELOPE OR DIRECT THE VOTING OF YOUR COMMON SHARES BY TELEPHONE OR INTERNET AS DESCRIBED ON YOUR PROXY CARD. TABLE OF CONTENTS Page PART I - THE MEETING 2 Time, Date and Place 2 Record Date 2 Quorum 2 Proxies 2 How You Can Vote 2 By Telephone 2 By Internet 3 By Mail 3 Revocation of Proxy 3 Validity 4 Solicitation of Proxies 4 Requisite Vote for the Proposal 4 PART II - THE PROPOSAL TO INCREASE THE AUTHORIZED SHARE CAPITAL OF THE COMPANY 5 Background of the Proposal 5 Principal Effects of the Share Capital Increase 6 Procedure for Effecting the Share Capital Increase 7 Board Recommendation 7 PART III - OTHER MATTERS 8 Ownership of Common Shares by Directors and Executive Officers 8 Amount and Nature of Beneficial Ownership of Common Shares 8 Other Beneficial Owners 9 Proposals of Shareholders for the 2008 Annual General Meeting 9 Annex A - Proposed Shareholder Resolutions to be Adopted at the Special General Meeting i FOSTER WHEELER LTD. PERRYVILLE CORPORATE PARK CLINTON, NEW JERSEY 08809-4000 PROXY STATEMENT For the Special General Meeting of Common Shareholders to be held January 8, 2008 This proxy statement is furnished to common shareholders in connection with the solicitation of proxies on behalf of the board of directors of Foster Wheeler Ltd. (hereinafter the Company or Foster Wheeler) to be voted at the Companys Special General Meeting of Common Shareholders (the meeting or special general meeting) to be held on January 8, 2008, and any adjournments or postponements thereof, at the times and place and for the purposes set forth in the accompanying Notice of Special General Meeting of Common Shareholders. This proxy statement and the accompanying proxy are being sent to shareholders on or about December 4, 2007. If you own common shares and/or fractions of common shares, please date, sign and return all proxy cards to ensure that all of your shares are represented at the special general meeting. Shares represented by valid proxies will be voted in accordance with instructions contained therein or, in the absence of such instructions, in accordance with the recommendation of the board of directors. A proxy may be revoked by signing another proxy card with a later date and returning it to us by mail, by telephone or on the Internet prior to the meeting, or by attending the meeting in person and casting a ballot. The board of directors has fixed the close of business on November 19, 2007 as the record date for determination of common shareholders entitled to notice of, and to vote at, the meeting and any postponements or adjournments thereof. As of November 19, 2007, the issued and outstanding voting shares of the Company consisted of 71,859,780.2242 common shares. Admission to the meetings will be by ticket only. For registered shareholders, the bottom portion of the enclosed proxy card is your meeting ticket. Beneficial owners with shares held through an intermediary, such as a bank or broker, should request tickets by writing to the Office of the Secretary, Foster Wheeler Ltd., Perryville Corporate Park, Clinton, New Jersey, 08809-4000, and include proof of ownership, such as a bank or brokerage firm account statement or a letter from the broker, trustee, bank or nominee holding your shares, confirming your beneficial ownership of such shares. 1 PART I THE MEETING Time, Date and Place The special general meeting will be held at 9:00 a.m. on Tuesday, January 8, 2008, at the offices of the Company located at Perryville Corporate Park, Clinton, New Jersey. Record Date Only registered common shareholders at the close of business on November 19, 2007, as shown in Foster Wheelers register of members, will be entitled to vote, or to grant proxies to vote, at the meeting. At the close of business on November 19, 2007, 71,859,780.2242 common shares were outstanding. Quorum The Companys bye-laws require the presence of a quorum for the special general meeting. The presence at the special general meeting, in person or by proxy, of persons holding or representing in excess of 50% of the total issued common shares will constitute a quorum. Abstentions will be counted as present for purposes of determining the presence or absence of a quorum at the special general share meeting. Proxies A proxy card is being sent to each Foster Wheeler common shareholder who held shares as of the record date. If you properly received a proxy card, you may grant a proxy to vote on the proposals presented in one of three ways which are explained in the next section entitled How You Can Vote. If you hold shares through someone else, such as a stock broker, in the name of a bank, or other nominee, you will receive voting instructions from that firm. Check the voting form provided to you by such person to see if they offer Internet or telephone voting. If you have timely submitted your properly executed proxy card(s) or appointed a proxy to vote your shares by telephone or by Internet and clearly indicated your vote, your shares will be voted as indicated. If you have timely submitted your properly executed proxy card(s) and have not clearly indicated your vote on the proposal described in this proxy statement, your shares will be voted FOR such proposal. If any other matters are properly presented at the special general meeting for consideration, the persons named in the proxy card will have the discretion to vote on these matters in accordance with their best judgment. How You Can Vote Each outstanding common share is entitled to one vote at the special general meeting. Pursuant to rules of the Securities and Exchange Commission, boxes are provided on the proxy card for shareholders to mark if they wish to vote for, against or abstain on the proposal. You may vote by proxy or in person at the meeting. If your shares are held in your name, you can vote by proxy in three convenient ways: By Telephone: Please refer to your proxy card for instructions. Voting by telephone is available 24 hours a day, seven days a week. Have your proxy card in hand when you call. Easy-to-follow voice prompts allow you to direct the vote of your shares and confirm that your instructions have been properly recorded. In order for your shares to be represented at the special general meeting, your telephone proxy must be received by 11:59 p.m. Eastern Time on January 7, 2008. You also can consent to viewing future proxy statements and annual reports on the Internet instead of receiving them in the mail. If you use this telephone service, you 2 do NOT need to return your proxy card. If you plan to attend the special general meeting, please retain the bottom portion of the proxy card as your admission ticket. When voting by telephone, please respond to the question asking whether you plan to attend the special general meeting. By Internet: Please refer to your proxy card for instructions. The web site is available 24 hours a day, seven days a week. Have your proxy card in hand when accessing the website. In order for your shares to be represented at the special general meeting, your vote must be received by 11:59 p.m. Eastern Time on January 7, 2008. You will be given the opportunity to confirm that your instructions have been properly recorded, and you can consent to viewing future proxy statements and annual reports on the Internet instead of receiving them in the mail. If you use this Internet service, you do NOT need to return your proxy card. If you plan to attend the special general meeting, please retain the bottom portion of the proxy card as your admission ticket. When voting on the Internet, please respond to the question asking whether you plan to attend the special general meeting. By Mail : If you choose to return your executed proxy card by mail, please mark your proxy card, date and sign it, and return it in the enclosed postage-paid envelope. If you misplaced your business reply envelope and are a record holder of common shares, you should mail your proxy card to Mellon Investor Services LLC, Proxy Processing, P.O. Box 3510, So. Hackensack, New Jersey 07606-9310. If you hold shares through someone else, such as a stock broker, in the name of a bank, or other nominee, you should follow the mailing instructions from that firm. If you plan to attend the special general meeting, please retain the bottom portion of the proxy card as your admission ticket. If you hold common shares and/or fractions of common shares, please date, sign and return all proxy cards that have been mailed to you to ensure that all of your shares are represented at the special general meeting. Under applicable Bermuda law, a companys bye-laws may provide requirements for shareholders to appoint proxies to vote their shares at general meetings of shareholders. Section 42 of the Companys bye-laws provides alternative procedures for a shareholder to appoint a proxy, including by written instrument, by electronic means or as otherwise determined by the board of directors and further provides that the decision of the chairman of any general meeting as to the validity of any proxy shall be final. If you hold your Foster Wheeler common shares in the name of a bank, broker or other nominee, (collectively referred to as a broker), the broker may generally vote the shares it holds in accordance with instructions received. Therefore, please follow the instructions provided by your broker when directing the voting of your shares. If you do not give instructions to a broker, the broker can vote the shares it holds with respect to discretionary or routine proposals. However, a broker cannot vote shares with respect to non-discretionary proposals for which a shareholder has not given instruction. The proposal in this proxy statement is considered a discretionary proposal, and, therefore, may be voted upon by your broker even if you do not instruct your broker. Revocation of Proxy With respect to the special meeting, if you appoint a proxy, you may revoke that proxy at any time before it is voted at the meeting. You may do this by (a) signing another proxy card with a later date and returning it to Mellon Investor Services LLC prior to the meeting, (b) voting or re-voting by telephone or on the Internet in the manner and prior to the deadline set forth above under How You Can VoteBy Telephone or How You Can VoteBy Internet, as applicable, or (c) attending the meeting in person and casting a ballot. Later appointments of proxies by telephone or Internet will supersede and cancel earlier appointments of proxies. If you hold your Foster Wheeler shares in the name of a bank, broker or other nominee, please follow the instructions provided by your bank, broker or nominee in revoking any previously granted proxy. 3 Validity The inspectors of election will determine all questions as to the validity, form, eligibility, including time of receipt, and acceptance of proxies. Their determination will be final and binding. The board of directors has the right to waive any irregularities or conditions as to the manner of voting. The Company may accept your proxy by any form of written or electronic communication so long as it is reasonably assured that the communication is authorized by you. Solicitation of Proxies The expense of preparing, printing and mailing this proxy statement and the accompanying material will be borne by the Company. Solicitation of individual shareholders may be made by mail, personal interviews, telephone, facsimile, electronic delivery or other telecommunications by officers and regular employees of the Company who will receive no additional compensation for such activities. In addition, the Company has engaged Morrow & Co., Inc. to solicit proxies at a cost of US$6,000 plus reimbursement for out-of-pocket expenses. The Company will reimburse brokers and other nominees for their expenses in forwarding solicitation material to beneficial owners. Requisite Vote for the Proposal Approval of the proposal to be considered at the special general meeting of common shareholders requires the affirmative vote of a majority of the votes cast at the special general meeting by holders of common shares in accordance with the Companys bye-laws.
